Case 2:19-cv-07990-DSF-GJS Document 52 Filed 02/08/21 Page 1 of 1 Page ID #:356




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER:


 LARISA LOVE KOPETS , et al.                                      2:19−cv−07990−DSF−GJS
                                             PLAINTIFF(S)

       v.
 LARA KAJAJIAN

                                                               ORDER TO STRIKE ELECTRONICALLY FILED
                                          DEFENDANT(S).
                                                                           DOCUMENT(S)




 The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply
 with the Court’s Local Rules, General Orders, and/or Case Management Order, as indicated:
    2/5/2021              /          50                   /          Request to Amend
   Date Filed                       Doc. No.                        Title of Document
    2/5/2021              /          51                   /          Notice of Lodging Proposed SAC
   Date Filed                       Doc. No.                        Title of Document




 Other:
 The documents are improperly filed and are STRICKEN in favor of a properly noticed motion.



 Dated: February 8, 2021                                      By: /s/ Dale S. Fischer
                                                                  U.S. District Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




 G−106 (6/12)          ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
